

Exhibit 10.1


Mirador Consulting - LOGO. [mirador-logo.jpg]

CONSULTING AGREEMENT


THIS AGREEMENT (the “Agreement”), is made and entered into as of this 18th day
of October 2011, by and between Mirador Consulting, Inc., a Florida corporation,
with offices at 5499 N. Federal Hwy, Suite D, Boca Raton, Florida 33487
(“Mirador” or the “Consultant”), and Net Savings Link, Inc., a Nevada
corporation, with offices at 101 North Garden, Suite 240, Clearwater Beach, Fl
33755 (the “Company”) (together the “Parties”).


WHEREAS, Consultant is in the business of providing services for management
consulting, business advisory, shareholder information and public relations;


WHEREAS, the Company deems it to be in its best interest to retain Consultant to
render to the Company such services as may be needed; and


WHEREAS, the Parties desire to set forth the terms and conditions under which
Consultant shall provide services to the Company.


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other valid consideration, receipt of which is hereby
acknowledged, the Parties agree as follows:


Term of Agreement


The Agreement shall remain in effect from the date hereof through the expiration
of a period of three months from the date hereof (the “Term”), and thereafter
may be renewed upon the mutual written consent of the Parties.


Nature of Services to be rendered.


During the Term and any renewal thereof, Consultant shall: (a) provide the
Company with corporate consulting services on a best efforts basis in connection
with introductions to other financial relations companies and other financial
services; (b) contact the Company’s existing shareholders, responding in a
professional manner to their questions and following up as appropriate; and (c)
use its best efforts to introduce the Company to various securities dealers,
investment advisors, analysts, funding sources and other members of the
financial community with whom it has established relationships, and generally
assist the Company in its efforts to enhance its visibility in the financial
community (collectively, the “Services”). It is acknowledged and agreed by the
Company that Consultant carries no professional licenses, and is not rendering
legal advice or performing accounting services, nor acting as an investment
advisor or brokerage/dealer within the meaning of the applicable state and
federal securities laws.  The Services of Consultant shall not be exclusive nor
shall Consultant be required to render any specific number of hours or assign
specific personnel to the Company or its projects.


Disclosure of Information


Consultant agrees as follows:

______________________________________________________________________________________________________________________   1
Consulting Agreement October 2011 for NSAV
 
 

--------------------------------------------------------------------------------

 

Mirador Consulting - LOGO. [mirador-logo.jpg]

The Consultant shall NOT disclose to any third party any material non-public
information or data received from the Company without the written consent and
approval of the Company other than: (i) to its agents or representatives that
have a need to know in connection with the Services hereunder; provided such
agents and representatives have a similar obligation to maintain the
confidentiality of such information; (ii) as may be required by applicable law;
provided, Consultant shall provide prompt prior written notice thereof to the
Company to enable the Company to seek a protective order or otherwise prevent
such disclosure; and (iii) such information as becomes publicly known through no
action of the Consultant, or its agents or representatives.


Compensation.


The following represents the compensation to be received by the Consultant in
connection with rendering the Services hereunder:


Upon execution of the Agreement, the Consultant shall purchase and the Company
will issue to the Consultant 1,000,000 shares of the Company’s restricted common
stock (OTCBB: NSAV) for a total purchase price of two hundred dollars ($200.00)
(the “Restricted Stock”) as per the Investment Representation Letter
(incorporated by reference into the Agreement and attached as Addendum A).


Representations and Warranties of the Consultant.


In order to induce the Company to enter into this Agreement, the Consultant
hereby makes the following unconditional representations and warranties:


In connection with its execution of and performance under this Agreement, the
Consultant has not taken and will not take any action that will cause it to
become required to make any filings with or to register in any capacity with the
Securities and Exchange Commission (the “SEC”), the FINRA, the securities
commissioner or department of any state, or any other regulatory or governmental
body or agency. Neither the Consultant nor any of its principals is subject to
any sanction or restriction imposed by the SEC, the FINRA, any state securities
commission or department, or any other regulatory or governmental body or
agency, which would prohibit, limit or curtail the Consultant’s execution of
this Agreement or the performance of its obligation hereunder.


The Consultant’s purchase of shares pursuant to this Agreement is an investment
made for its own account. The Consultant is permitted to provide consulting
services to any corporation or entity engaged in a business identical or similar
to the Company’s.


Duties of the Company.


The Company will supply Consultant, on a regular basis and timely basis, with
all approved data and information about the Company, its management, its
products, and its operations as reasonably requested by Consultant and which the
Company can obtain with reasonable effort; and Company shall be responsible for
advising Consultant of any facts which would affect the accuracy of any prior
data and information previously supplied to Consultant so that the Consultant
may take corrective action.



______________________________________________________________________________________________________________________   2
Consulting Agreement October 2011 for NSAV
 
 

--------------------------------------------------------------------------------

 

Mirador Consulting - LOGO. [mirador-logo.jpg]

 
The Company’s counsel must, within five (5) business days of receiving written
notice from the Consultant, provide an opinion letter to the Consultant and the
Transfer Agent for the Company’s Restricted Stock addressing the permissible
resale of the Restricted Stock (pursuant to Rule 144 of the Securities Act of
1933, as amended (the “1933 Act”) transferred to the Consultant under this
Agreement.


Representations and Warranties of the Company.


In order to induce the Consultant to enter into this Agreement, the Company
hereby makes the following unconditional representations and warranties:


The Company is not subject to any restriction imposed by the SEC or by operation
of the 1933 Act, the Exchange Act of 1934, as amended (the “1934 Act”) or any of
the rules and regulations promulgated under the 1933 Act or the 1934 Act which
prohibit its execution of this Agreement or the performance of its obligations
to the Consultant set forth herein.  The Company has not been sanctioned by the
SEC, FINRA or any state securities commissioner or department in connection with
any issuance of its securities. All payments required to be made on time and in
accordance with the payment terms and conditions set forth herein.


Compliance with Securities Laws


The Parties acknowledge and agree that the Company is subject to the
requirements of the 1934 Act, and that the 1933 Act, the 1934 Act, the rules and
regulations promulgated thereunder and the various state securities laws
(collectively, “Securities Laws”) impose significant burdens and limitations on
the dissemination of certain information about the Company by the Company and by
persons acting for or on behalf of the Company.  Each of the Parties agrees to
comply with all applicable Securities Laws in carrying out its obligations under
the Agreement; and without limiting the generality of the foregoing, the Company
hereby agrees (i) all information about the Company provided to the Consultant
by the Company, which the Company expressly agrees may
be disseminated to the public by the Consultant in providing any public
relations or other services pursuant to the Agreement, shall not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements made, in light of the circumstances in which they were
made, not misleading, (ii) the Company shall promptly notify the Consultant if
it becomes aware that it has publicly made any untrue statement of a material
fact regarding the Company or has omitted to state any material fact necessary
to make the public statements made by the Company, in light of the circumstances
in which they were made, not misleading, and (iii) the Company shall promptly
notify the Consultant of any “quiet period” or “blackout period” or other
similar period during which public statements by or on behalf of the Company are
restricted by any Securities Law.  Each Party (an “indemnifying party”) hereby
agrees, to the full extent permitted by applicable law, to indemnify and hold
harmless the other Party (the “indemnified party”) for any damages caused to the
indemnified party by the indemnifying party’s breach or violation of any
Securities Law, except to the extent that the indemnifying party’s breach or
violation of a Securities Law is caused by the indemnified party’s breach or
violation of the Agreement, or any Securities Law.


Issuance of Restricted Stock to Consultant



______________________________________________________________________________________________________________________   3
Consulting Agreement October 2011 for NSAV
 
 

--------------------------------------------------------------------------------

 

 
Mirador Consulting - LOGO. [mirador-logo.jpg]

The Restricted Stock shall be issued as fully-paid and non-assessable
securities. The Company shall take all corporate action necessary for the
issuance Restricted Stock, to be legally valid and irrevocable, including
obtaining the prior approval of its Board of Directors.


Registration Obligations.


At any time following the signing of the Agreement if the Company files a
registration statement with the SEC registering an amount of securities equal to
at least $500,000 (“Registration Statement”), the Company must provide a ten
(10) day prior written notice of the Registration Statement to the Consultant
and any subsequent holder of the Restricted Stock and at the written request and
direction of the Consultant and/or subsequent holders must provide piggy back
registration rights and include the consultant and/or subsequent holders shares
in the Registration Statement.


Indemnification of Consultant by the Company.


The Company acknowledges that the Consultant relies on information provided by
the Company in connection with the provisions of Services hereunder and
represents that said information does not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements made, in light of the circumstances in which they were made, not
misleading, and agrees to hold harmless and indemnify the Consultant for claims
against the Consultant as a result of any breach of such representation and for
any claims relating to the purchase and/or sale of the Company’s securities
occurring out of or in connection with the Consultant’s relationship with the
Company including, without limitation, reasonable attorney’s fees and other
costs arising out of any such claims; provided, however, that the Company will
not be liable in any such case for losses, claims, damages, liabilities or
expenses that arise from the gross negligence or willful misconduct of
Consultant.


Indemnification of the Company by the Consultant.


The Consultant shall identify and hold harmless the Company and its principals
from and against any and all liabilities and damages arising out of any the
Consultant’s gross negligence or intentional breach of its representations,
warranties or agreements made hereunder.


Applicable Law.


It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Florida and that in any action, special proceeding or other proceedings that may
be brought arising out of, in connection with or by reason of this Agreement,
the law of the State of Florida shall be applicable and shall govern to the
exclusion of the law of any other forum, without regard to the jurisdiction on
which any action or special proceeding may be instituted.


Disputes.


Any conflicts, disputes and disagreements arising out of or in connection with
the Agreement, shall be subject to state court in Palm Beach County, FL 
However, if Consultant needs to enforce any

______________________________________________________________________________________________________________________   4
Consulting Agreement October 2011 for NSAV
 
 

--------------------------------------------------------------------------------

 

Mirador Consulting - LOGO. [mirador-logo.jpg]

 
registration rights or shareholder rights, Consultant reserves the right to file
an injunctive action in a court in Palm Beach County, FL. In signing this
Agreement, the Company waives their right to challenge jurisdiction on this
issue.


Entire Understanding/Incorporation of other Documents.


The Agreement contains the entire understanding of the Parties with regard to
the subject matter hereof, superseding any and all prior agreements or
understandings whether oral or written, and no further or additional agreements,
promises, representations or covenants may be inferred or construed to exist
between the Parties.


No Assignment or Delegation Without Prior Approval.


No portion of the Agreement or any of its provisions may be assigned, nor
obligations delegated, to any other person or party without the prior written
consent of the Parties except by operation of law or as otherwise set forth
herein.


Survival of Agreement.


The Agreement and all of its terms shall inure to the benefit of any permitted
assignees of or lawful successors to either Party.


Independent Contractor.


Consultant agrees to perform its consulting duties hereto as an independent
contractor.  Nothing contained herein shall be considered to as creating an
employer-employee relationship between the parties to this Agreement.


No Amendment Except in Writing.


Neither the Agreement nor any of its provisions may be altered or amended except
in a dated writing signed by the Parties.


Waiver of Breach.


No waiver of any breach of any provision hereof shall be deemed to constitute a
continuing waiver or a waiver of any other portion of the Agreement.


Severability of the Agreement.


Except as otherwise provided herein, if any provision hereof is deemed by
arbitration or a court of competent jurisdiction to be legally unenforceable or
void, such provision shall be stricken from the Agreement and the remainder
hereof shall remain in full force and effect.


Non-Circumvention.  The parties agree that confidential Information shall not be
used for the enrichment, directly or indirectly, of the Recipient or its
affiliates, without the express written consent of Owner.  The parties further
agree that following receipt of Confidential Information from Owner including
but not limited to relationships and business contacts, Recipient shall not
contract or attempt to

______________________________________________________________________________________________________________________   5
Consulting Agreement October 2011 for NSAV
 
 

--------------------------------------------------------------------------------

 

Mirador Consulting - LOGO. [mirador-logo.jpg]

 
sell to, transact with or purchase from Owner-provided sources without the
written permission from Owner unless (i) a business relationship between
Recipient and Owner-provided source predated this Agreement, and (ii) Recipient
can substantiate exchanges specific to the Owner-disclosed information between
Recipient and the Owner-provided source prior to the date of the signing of this
Agreement.


Termination of the Agreement.


The Company may terminate the Agreement, with or without cause, by providing
thirty days written notification to the Consultant. The Agreement will terminate
thirty (30) days following the date of receipt of the written notification by
the Consultant (“Date of Termination”).  In the event of termination of the
Agreement by the Company, the Consultant shall be entitled to keep any and all
fees, Company stock or other compensation it received from the Company under the
Agreement prior to the Date of Termination.


Counterparts and Facsimile Signature.


This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Execution and delivery of this
Agreement by exchange of facsimile copies bearing the facsimile signature of a
party hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party.  Such facsimile copies shall constitute enforceable
original documents.


No Construction Against Drafter.


The Agreement shall be construed without regard to any presumption or other
requiring construction against the Party causing the drafting hereof.


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.



   
Net Savings Link, Inc.
   
Mirador Consulting, Inc.
                         
By:
DAVID SALTRELLI
 
By:
BRIAN S. JOHN
   
David Saltrelli, President
   
Brian S. John, President














______________________________________________________________________________________________________________________   6
Consulting Agreement October 2011 for NSAV
 
 

--------------------------------------------------------------------------------

 
